       Case 2:20-cr-00180-TOR      ECF No. 63    filed 08/19/21   PageID.226 Page 1 of 6




 1 Joseph H. Harrington
   Acting United States Attorney
 2
   Eastern District of Washington
 3 Richard R. Barker
   Assistant United States Attorney
 4
   Post Office Box 1494
 5 Spokane, WA 99210-1494
 6 Telephone: (509) 353-2767
 7                        UNITED STATES DISTRICT COURT
 8                   FOR THE EASTERN DISTRICT OF WASHINGTON

 9   UNITED STATES OF AMERICA,
                                                      Case No. 2:20-CR-00180-TOR-1
10                                Plaintiff,
11                                                    United States’ Sentencing
                        v.                            Memorandum
12
13   LARRY ALPHONSO ANTHONY II,
14                                Defendant.
15
           Plaintiff, United States of America, by and through Joseph H. Harrington, Acting
16
     United States Attorney for the Eastern District of Washington and Richard R. Barker,
17
     Assistant United States Attorney, hereby submits the enclosed sentencing
18
     memorandum. As set forth herein, the United States respectfully requests a sentence of
19
     4 months’ incarceration with credit for time served, 3 years’ supervised release, and
20
     $2,750 in restitution to be paid to M.I., for the damage to his 2009 Kia Optima. A
21
     mandatory special assessment of $100 should also be imposed at the time of sentencing.
22
                                   STATEMENT OF FACTS
23
           As set forth in the parties’ plea agreement and the PSIR, at approximately 1:35
24
     AM on Nov. 29, 2019, Colville Tribal Police Department received a report of a vehicle
25
     theft and assault of the driver, whose initials are S.I. S.I. and her friend were driving in
26
     the area of the New HUD neighborhood in Nespelem, Washington, which is in the
27
     external boundaries of the Colville Reservation. ECF No. 61, ¶¶ 9˗21. That night, S.I.
28

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
       Case 2:20-cr-00180-TOR     ECF No. 63    filed 08/19/21   PageID.227 Page 2 of 6




 1 and the friend decided to park at another friend’s house in order to smoke
 2 methamphetamine. Upon parking, Laweesa Anthony, who is an enrolled member of
 3 the Colville Tribe, walked up to S.I.’s car. During a brief verbal altercation, S.I. put her
 4 hand near Laweesa Anthony’s face, and Laweesa slapped it away. Id. The two women
 5 then got into a physical altercation, with Laweesa Anthony striking S.I. in the face and
 6 grabbing S.I.’s neck. By this time S.I. was out of the car. As a result of the assault, S.I.
 7 suffered bodily injury, to include bruises to her face and neck, scratches to her face, and
 8 a bruised lip. Id.
 9         At some point during or immediately after the assault, Defendant Larry Anthony,
10 who traveled with Laweesa to the scene got out of Laweesa’s car and got into the 2009
11 Kia Optima, which S.I had been driving. See id. The Kia Optima belonged to S.I.’s
12 father – M.I. Defendant proceeded to take the car from S.I.’s possession and crashed it
13 into a tree, causing extensive damage to the Optima. Id. Ultimately the car, which was
14 worth about $2,750 at the time of the incident was determined to be a total loss. Below
15 are photographs of the damage to M.I.’s Kia Optima:
16
17
18
19
20
21
22
                           VICTIM IMPACT and RESTITUTION
23
           S.I. has indicated that she was severely impacted by the assault and theft of her
24
     car. She indicated in statements to Tribal law enforcement and to the United States that
25
     she believes that the Defendants should serve some measure of jail time for this offense.
26
     With respect to restitution, the United States is requesting that Mr. Anthony pay $2,750
27
     to. M.I., which is based on the damage to his 2009 Kia Optima. See ECF No. 61-1.
28

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
       Case 2:20-cr-00180-TOR    ECF No. 63    filed 08/19/21   PageID.228 Page 3 of 6




 1                           GUIDELINES’ CALCULATIONS
 2         Based on a final adjusted offense level of 6, a criminal history category of I, the
 3 government agrees with the United States Probation Office that the advisory guideline
 4 range applicable to Defendant’s case is 0 to 6 months’ imprisonment. ECF No. 61, ¶101.
 5                SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)
 6         In determining the appropriate sentence, the Court should consider the factors set
 7 forth in 18 U.S.C. § 3553(a).
 8 A.     The nature and circumstances of the offense, history, and characteristics of
          the Defendant
 9
          The nature and circumstances of the offense, as described in the factual statement
10
   are troubling. While Defendant’s sister has asserted that she approached S.I. for reasons
11
   related to drug distribution and a road incident, see ECF No. 58, ¶¶ 22-24, these alleged
12
   events do not even remotely justify the subsequent assault and theft of S.I.’s car.
13
   Defendant’s subsequent actions – crashing the car into a tree, wrecking both the front
14
   and back ends of the vehicle – reflect immaturity and a disregard for other people’s
15
   property Defendant’s actions were dangerous and resulted in harm, not only to S.I., but
16
   also property damage to S.I.’s father, whose car was damaged beyond repair.
17
          Defendant’s personal characteristics and history are also troubling. While he
18
   does fall within Criminal History Category I, he has a number of unscored tribal
19
   convictions that reflect his conduct in this case was not an aberration. For example, in
20
   2019, he was convicted by the Colville Tribe of driving offenses, drug offenses, and
21
   attempting to elude police. He also has a 2019 conviction for conduct similar to that in
22
   this case – stealing a car from the person or presence of another and then abandoning it.
23
   See ECF No 61, ¶¶ 53-54.
24
          Aside from his criminal history, Defendant also struggles with substance abuse,
25
   including alcohol, methamphetamine, cocaine, and (according to his sister), heroin. See
26
   ECF No. 61, ¶¶ 70-71. He also suffers from anxiety and exhibits poor decision making
27
   and judgment. See id. at ¶ 68. These issues, especially his drug use, appear to contribute
28

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
      Case 2:20-cr-00180-TOR      ECF No. 63    filed 08/19/21   PageID.229 Page 4 of 6




 1 greatly to Defendant’s escalating criminal conduct. These issues must be addressed as
 2 part of Defendant’s supervision. Otherwise, the risk he will reoffend is high.
 3         Notwithstanding his criminal history and drug abuse, Defendant has gained
 4 valuable employment skills and has been working in the jail as a baker. See ECF No.
 5 61, ¶¶ 73-74. For him to be successful during any period of supervision, the United
 6 States believes it is imperative for Defendant to seek and maintain employment. If he
 7 can do so, while addressing his substantive abuse history, Defendant has the tools to
 8 bring his behavior in compliance with the law and be successful while on federal
 9 supervision.
10         In short, the offense is troubling, but Defendant has served approximately 4
11 months in federal custody. Prior to beginning his time in federal custody, Defendant
12 spent several months in tribal custody. With this context in mind, if Defendant were
13 sentenced at the high end of his advisory guidelines range for his offense of conviction,
14 Defendant would face only two additional months (i.e., six months total). On the
15 current record and taking into account Defendant’s family support and the strides
16 Defendant has made while in custody, an additional two months’ custody – i.e., beyond
17 what Defendant has already been served – may not be necessary.
18 B.    The need for the sentence imposed to reflect the seriousness of the offense,
         to promote respect for the law, to provide just punishment for the offense,
19       and deter future criminal conduct.
20         The offense is serious. It involved a violent assault against S.I., who reported she
21 was strangled by Defendant’s sister during the offense. It involved the theft of the car
22 S.I. was driving and extensive damage to that car. Given that both the front and rear
23 ends of the vehicle were damaged, and the vehicle was found quite far from the
24 roadway, this would suggest the damage to the vehicle was intentional.
25         Given the seriousness of the offense – which arguably was akin to a carjacking
26 given that the vehicle was taken while Defendant’s sister was assaulting S.I. – the
27 United States submits that a total sentence of 4 months, which is above the midpoint of
28 the applicable sentencing guidelines’ range, is appropriate.

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
       Case 2:20-cr-00180-TOR     ECF No. 63    filed 08/19/21   PageID.230 Page 5 of 6




 1 C.      The need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct
 2
           The best way to ensure consistent sentences for similarly-situated defendants
 3
     across courtrooms, districts, and the country is for courts to apply the Guidelines in the
 4
     same manner everywhere. See United States v. Saeteurn, 504 F.3d 1175, 1181 (9th Cir.
 5
     2007); United States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006); United States v.
 6
     Boscarino, 437 F.3d 634, 638 (7th Cir. 2006). But diminishing sentencing disparities
 7
     “depends . . . upon judicial efforts to determine, and to base punishment upon, the real
 8
     conduct that underlies the crime of conviction.” United States v. Booker, 543 U.S. 220,
 9
     250 (2005). “That determination is particularly important in the federal system where
10
     [some] crimes . . . can encompass a vast range of very different kinds of underlying
11
     conduct.” Id. at 250–51.
12
           Based on the facts of this case and the seriousness of Defendant’s conduct, a
13
     sentence of 4 months with credit for time served, which is above the midpoint of the
14
     applicable guidelines’ range, avoids such a disparity in this case.
15
                        V.      SENTENCING RECOMMENDATION
16
           The United States recommends the Court sentence Defendant to 4 months’
17
     incarceration with credit for time served, 3 years’ supervised release, a mandatory $100
18
     special penalty assessment, and restitution to M.I. in the amount of $2,750. Such a
19
     sentence adequately captures the nature and severity of Defendant’s offense conduct, as
20
     well as his criminal history and acceptance of responsibility.
21
           DATED this 19th day of August 2021.
22
                                             Respectfully submitted,
23
                                             Joseph H. Harrington
24                                           Acting United States Attorney
25                                           s/ Richard R. Barker
                                             Richard R. Barker
26
                                             Assistant United States Attorney
27
28

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
      Case 2:20-cr-00180-TOR    ECF No. 63    filed 08/19/21   PageID.231 Page 6 of 6




 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on August 19, 2021, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF System, which will send notification of such
 4 filing counsel of record.
 5                                         s/ Richard R. Barker
                                           Richard R. Barker
 6                                         Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Sentencing Memorandum – Larry Alfonso Anthony II.
